Case 19-16090   Doc 12   Filed 06/05/19 Entered 06/06/19 12:19:25   Desc Main
                           Document     Page 1 of 9
Case 19-16090   Doc 12   Filed 06/05/19 Entered 06/06/19 12:19:25   Desc Main
                           Document     Page 2 of 9
Case 19-16090   Doc 12   Filed 06/05/19 Entered 06/06/19 12:19:25   Desc Main
                           Document     Page 3 of 9
Case 19-16090   Doc 12   Filed 06/05/19 Entered 06/06/19 12:19:25   Desc Main
                           Document     Page 4 of 9
Case 19-16090   Doc 12   Filed 06/05/19 Entered 06/06/19 12:19:25   Desc Main
                           Document     Page 5 of 9
Case 19-16090   Doc 12   Filed 06/05/19 Entered 06/06/19 12:19:25   Desc Main
                           Document     Page 6 of 9
Case 19-16090   Doc 12   Filed 06/05/19 Entered 06/06/19 12:19:25   Desc Main
                           Document     Page 7 of 9
Case 19-16090   Doc 12   Filed 06/05/19 Entered 06/06/19 12:19:25   Desc Main
                           Document     Page 8 of 9
Case 19-16090   Doc 12   Filed 06/05/19 Entered 06/06/19 12:19:25   Desc Main
                           Document     Page 9 of 9
